Citation Nr: 0508626	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-06 308 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which declined to grant a rating in excess of 50 
percent for PTSD from July 1, 2002.  The veteran's disability 
rating has alternated between 50 percent and 100 percent 
since August 14, 1997; the intermittent 100 percent 
evaluations pursuant to 38 C.F.R. § 4.29 reflected discrete 
time periods of admissions to the hospital for treatment of 
PTSD.  

It is noted that the veteran's representative, in the 
informal hearing presentation, raised the issue of TDIU in 
relation to the veteran's PTSD should the veteran not be 
granted the maximum schedular.  This issue is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as:  inability to establish and maintain 
effective relationships; near-continuous depression; 
difficulty in adapting to stressful circumstances; an 
isolative lifestyle; anger problems; hypervigilance; startle 
response; and recurrent nightmares, daily sleep disturbances, 
and regular flashbacks.  

2.  The veteran's service-connected PTSD is not manifested as 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent evaluation for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are assessed before the merits of the 
appeal.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in an August 2002 letter.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter recited the legal elements of a 
claim for an increased rating for PTSD, and VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Also, the August 2002 letter listed the 
evidence VA had received in connection with the appellant's 
claim.  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued to 
recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), typically must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefit.  In 
this case, the veteran received the August 2002 VCAA notice 
prior to the November 2002 rating decision denying a rating 
in excess of 50 percent.  Also, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini concerning a VCAA 
notice have been fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, which 
includes obtaining a medical examination if necessary.  
38 C.F.R. § 3.159.  Of record are numerous treatment records 
from Battle Creek VA Medical Center, including admission 
summaries from hospitalizations for PTSD, and several VA 
examinations, (the most recent from September 2002).  
Additionally, the RO obtained a July 1999 Social Security 
Administration (SSA) decision.  The veteran, and his 
representative, has not identified further information that 
the RO should obtain at this time.  

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

Of record is a June 1997 psychological evaluation conducted 
by John H. Casada, M.D., Ph.D., and Israel Liberzon, M.D., 
where the veteran reported that he felt responsible for a 
fellow soldier's death in Vietnam, and that his son had 
committed suicide seven years earlier.  The veteran stated 
that following his son's death, moderate intrusive thoughts 
commenced concerning his son and Vietnam, some effort to 
avoid thoughts, some amnesia for Vietnam, moderate feelings 
of disconnectedness, a sense of foreshortened future, 
moderate to severe sleep problems, and strong startle 
reaction.  The veteran noted that guilt from Vietnam and his 
son were potent triggers for drinking.  The assessors' 
impression was of PTSD, and the focus of symptoms seemed to 
be divided between Vietnam service and his son's death.  The 
veteran has diagnosed as having PTSD, alcohol dependence, in 
early full remission, Axis IV moderate to severe due to 
unemployment, legal difficulties, and chronic mental illness.   

Evidence from the Battle Creek VA Medical Center (VAMC) 
reflected an August 1997 admission for a problem with 
alcohol.  The summary from the admission indicated that the 
veteran drank more than fifth of liquor a day, and he had a 
problem with PTSD.  The veteran had taken Prozac for three 
months, but it did not seem to help.  When the veteran had 
flashbacks and nightmares, he went back to drinking.  A 
mental status examination revealed that he was alert and 
oriented times three.  The veteran did not claim any suicidal 
or homicidal thoughts, and there was no evidence of 
psychosis.  The course of hospitalization and treatment was 
primarily for the problem with substance abuse.  The veteran 
reported that he had been sleeping well.  A follow-up plan 
noted that the veteran exhibited no dangerousness to self for 
others during his stay.  The veteran was diagnosed as having 
alcohol dependence, continuous, and PTSD, with a Global 
Assessment of Functioning (GAF) score of 80.

A September 1997 psychosocial assessment (for inpatient 
substance abuse treatment) conducted by Linda Inglehart, 
M.A., noted that the veteran described his social life as 
having practically no friends.  Persons closest to him were 
his girlfriend, a cousin, and a male friend.  The veteran 
reported that in 1995 he had been hospitalized for fifteen 
days at the Allen Park VA Medical Center when coming off of a 
binge, and talking of suicidal/homicidal ideations.  The 
veteran stated that he never had made a plan concerning 
suicide attempts.  Diagnostic impressions were:  Axis I, 
alcohol dependence, rule out PTSD; Axis IV, problems with 
legal, employment, social environment, and social support 
system; and Axis V, GAF 60, past year highest 65.  

In October 1997, the veteran was admitted again at the VAMC 
for the C-track PTSD program.  He presented complaints of 
nightmares and flashbacks of Vietnam, sleep disturbance, 
isolating self, anxiety, depression, startle response, and 
feelings of guilt and anger.  On admission, the veteran's 
grooming and hygiene was adequate, and his speech coherent 
and rational.  The veteran's affect was restricted, mood 
anxious/dysphoric, he did not have suicidal or homicidal 
ideation, no delusions or hallucinations, oriented times 
three, clear sensorium, and insight was fair.  The course of 
hospitalization and treatment reflected that the veteran 
successfully completed the three-week track.  He was highly 
motivated for treatment and interacted very well with peers.  
He continued, however, to have symptoms of intrusive 
thoughts, nightmares, flashbacks, depressed mood, and 
feelings of anger.  Upon discharge, the veteran was diagnosed 
as having PTSD, with a GAF of 48, past year 50.  

In February 1998, the veteran was re-admitted for the R-track 
of the PTSD Program.  He presented complaints of nightmares 
and flashbacks of Vietnam experience, depression, isolating 
self, sleep disturbance, anxiety, startle response, anger 
control problems, and feelings of guilt.  A psychological 
assessment reported that the veteran was living with his 
girlfriend, who remained very supportive.  The veteran denied 
any homicidal, suicidal, or assaultive ideations.  Since the 
veteran was discharged from the program in November, he had 
spent 45 days in jail due to a drunk driving charge, and he 
reported that he no longer had legal issues pending.  The 
veteran successfully completed the four-week track, and was 
an excellent group participant being very positive and highly 
motivated, gaining insight.  His symptoms of intrusion, 
avoidance, numbing, and arousal were persisting.  Upon 
discharge the veteran was diagnosed as having PTSD, and a GAF 
of 47, the past year 48.  

The veteran underwent an April 1998 VA examination, where he 
reported that symptoms of PTSD were anger, depression, and 
anxiety.  The veteran stated that his nightmares began 
shortly after 1970, and he self-medicated himself with 
alcohol to control these.  He stated that his ex-wife was 
very upset about his sleep and nightmares as he would wake up 
yelling, screaming, and at times got violent.  The veteran 
reported that he avoided movies about Vietnam, was isolated, 
and felt that he startled quite easily.  He did not have 
hallucinations, but was depressed.  He was extremely angry, 
and worried about his anger to the point where he felt he 
might lose control and hurt somebody else.  He had had two 
assault charges in the past, and was charged with homicide in 
1986.  He reported thoughts of suicide, but did not have any 
intent or plan to hurt himself.  The veteran stated that PTSD 
had affected every facet of his life-he was unable to work 
harmoniously with others, and had difficulty in 
relationships.  An examination revealed that the veteran's 
affect was anxious, as was his mood.  Thought processes were 
goal directed, and there were no psychotic symptoms.  He 
remained alert to time, place, and person.  The veteran was 
diagnosed as having PTSD by history, a personality disorder, 
and a GAF of 55.  The examiner recommended the veteran be 
referred for a complete neuropsychiatric battery to rule out 
PTSD.  An addendum noted that neuropsychiatric testing 
performed on May 15, 1998, concluded that the veteran met 
diagnostic criteria for PTSD.  

In June 1998, the veteran again sought hospital admission 
because since leaving the R-track, his intrusive thoughts 
about Vietnam had become worse, and he continued to have 
problems with depression and anxiety, as well as controlling 
his anger.  There were a number of problems for which the 
veteran sought help, like, difficulty falling asleep, 
difficulty holding a job, hostility and violence, tension, 
anxiety, and depression.  An initial mental status 
examination showed slightly poor concentration, and poor 
long-term memory.  The veteran appeared to have adequate 
insight, and fair judgment.  The veteran was diagnosed as 
having PTSD, a GAF of 46/65, moderated.  

Hospital records illustrate that in August 1998, the veteran 
still reported problems with intrusive thoughts, depression, 
anxiety, controlling his anger, difficulty falling asleep, 
difficulty hold a job, hostility and violence, and tension 
and anxiety.  William Bloem, Ph.D., clinical psychologist, 
noted that the veteran's girlfriend and son attended a family 
therapy session.  The final diagnosis included Axis I PTSD, 
Axis IV, psychosocial stressors of employment difficulties, 
and lack of social support system, and a GAF of 45.  

In October 1998, the veteran had a PTSD evaluation update at 
the VA outpatient clinic in Ann Arbor, which noted that the 
veteran had been in treatment, had maintained sobriety, but 
remained distressed with PTSD symptoms.  The veteran's 
diagnosis included a GAF of 50.  

A July 1999 decision from SSA determined that the veteran was 
disabled within the meaning of the Social Security Act.  

At an August 1999 VA examination, the veteran continued to 
report that his problems were nightmares, flashbacks, anger, 
and anxiety.  He reported that he had been getting nightmares 
once to twice a month.  Before the current treatment, they 
were as frequent as once a week.  He did not remember what he 
saw in the dreams; he would wake up sweaty and very anxious.  
His girlfriend told him at times he yelled and screamed.  The 
veteran reported when he heard a helicopter sound, he lost 
contact with reality for a few seconds, became very anxious, 
and tried to withdraw from the area.  He reported a high 
degree constant, nonspecific anger, but he did not report 
homicidal or suicidal ideations.  The veteran's level of 
anxiety was almost constant, which increased with daily life 
events.  Anything he had to do on a timely fashion made him 
more anxious.  The veteran took Wellbutrin, and trazodone, 
which seemed to be helping.  The veteran noted that in 1986 
he had been charged with manslaughter, but the charge had 
been dropped because he acted in self-defense.  The veteran 
reported that he lived by himself, though he used to live 
with a girlfriend.  The veteran had four children, and did 
not work fulltime, though worked on and off as a construction 
worker.  

A mental status examination found the veteran alert, 
oriented, cooperative, and fair hygiene.  There was no 
distress.  The veteran's mood and affect was normal in range, 
euthymic, relative, reactive, and appropriate.  The veteran's 
speech was fluent with no formal thought disorders.   There 
were no suicidal or homicidal ideations.  The diagnoses 
included PTSD, alcohol abuse in remission, marijuana abuse in 
remission, Axis IV mild financial problems, a GAF of 65.

In December 2001, the RO granted service connection for PTSD, 
having established that the veteran's Battalion and unit were 
involved in combat operations.  

In May 2002, the veteran was admitted to Ward 12, PTSD 
Residential Treatment Program at the Battle Creek VAMC, 
because he struggled with depression and social avoidance.  
He had intrusive thoughts about Vietnam, and continued to 
have anger problems with a quick temper.  A mental status 
assessment showed that the veteran was well groomed, and 
fully oriented.  His memory appeared grossly intact and his 
speech was clear and coherent.  His affect was appropriate 
and his mood appeared euthymic.  He denied recent suicidal 
ideation, and any current plans to harm himself.  He denied 
serious homicidal ideation.  He denied any current intent to 
harm others, as well as auditory hallucinations.  The 
clinical psychologist assigned a GAF of 40, and 42 as the 
highest of the past year.  A summary of the hospitalization, 
dictated on June 11, 2002, assigned a GAF of 38/40.  

In July 2002, the veteran filed a statement requesting an 
increase in his service-connected PTSD condition.

At a September 2002 VA examination, the examiner noted that 
the veteran's claims file, and VA medical records, were 
available and reviewed.  The veteran reported that he 
continue to live alone, and was still close with one of his 
daughters.  The veteran worked occasionally, doing some part-
time construction work for other people.  He otherwise had 
been unable to work.  He spent most of his time isolated in 
his home, reading.  He collected coins, but had no other 
hobbies or interest.  He occasionally went out to AA 
meetings, or bible study, but otherwise he did not drive, 
ordered take-out food, and interacted very little outside his 
home.  

The veteran reported that he continued to be bothered by 
nightmares, and sleep disturbance on a daily basis.  He also 
had regular flashbacks of traumatic experiences from Vietnam.  
He tended to isolate himself and avoid other people.  He was 
unable to watch anything related to the war.  He did not pay 
attention to news, or current events, for that reason.  He 
reported a lack of interest in outside activities.  The 
veteran was not able to see the future well.  He reported 
problems with startling easily, hypervigilance, and feeling 
unguarded at home.  He reported that he could not get close 
to other people due to his symptoms.  He had triggers, 
including helicopters, and certain anniversary dates.  

A mental status examination revealed that the veteran was 
neatly dressed.  His speech was of normal form and rated.  
His affect and mood were mildly depressed.  There were no 
hallucinations, delusions, thought disorder, or suicidal 
ideations.  The veteran was alert and oriented to times 
three.  The veteran was not able to tell the examiner any 
recent events.  He recalled four recent presidents.  The 
veteran's memory was 2/3 for objects in five minutes.  

The diagnoses included:  Axis I, PTSD, alcohol and marijuana 
abuse in remission; Axis IV, mild; and Axis V, GAF 45.  The 
examiner stated that the veteran continued to report symptoms 
consistent with PTSD, which were collaborated in the records 
of his recent inpatient treatment.  The veteran's GAF of 45, 
reflected serious social and occupational dysfunction due to 
his PTSD symptoms.  

In his December 2002 notice of disagreement, the veteran 
asserted that he had deficiencies in family relations, 
personal relations, judgment, thinking and mood.  For 
example, he had obsessional rituals like constant 
surveillance and checking of the perimeter.  His speech was 
at times illogical, obscure, and irrelevant; people did not 
comprehend what he talked about.  The veteran forgot what he 
had been saying five minutes earlier.  The veteran stated 
that fear and depression were a daily constant in his life, 
and that in terms of impaired impulse control, he was angry 
all of the time.  He remained aware of how violent he became, 
which was one reason he isolated himself so much.  The 
veteran's inability to establish effective, let alone 
maintain, effective relationships is evidenced having few 
friends and no significant other.  The veteran reported that 
he tried to get to Battle Creek VA PTSD clinic once a year, 
because it helped very much.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  Id. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 
percent rating may be assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Analysis

Informed by 38 C.F.R. §§ 4.3 and 4.7, the severity of the 
veteran's service-connected PTSD warrants a 70 percent 
disability evaluation.  

The September 2002 VA examiner had the benefit of a 
logitudinal investigation of the veteran's claims file, 
including the treatment records generated from various 
admissions to the VA PTSD clinic.  As a result, the examiner 
assigned a GAF of 45.  It is noted that the veteran's 
received a variety of GAF scores over the years.  Some ranged 
as high as 80 (in 1997), others as low as 38/40 (in 2002).  A 
global assessment of function score of 41-50 represents 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), [or] any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV at 32; see 
Richard v. Brown, 9 Vet. App. 266 (1996) (recognizing that a 
GAF of 50 is defined as serious symptoms).  

Because the most recent GAF of 45 was assigned after a 
current evaluation of the veteran's PTSD, as well as in 
context of the veteran's history, it is a probative piece of 
information.  The veteran appears to live a highly isolated 
life, which he attributed in part to his anger problem, and 
this reflects an inability to establish and maintain 
effective relationships.  He appears to have difficulty in 
adapting to stressful situations, particularly events that 
require timeliness.  The veteran continued to report daily 
depression, startle response, and as of the this VA 
examination, the veteran had daily sleep disturbances, and 
regular flashbacks.  He continually sought PTSD treatment 
over the years, which, unfortunately, did not seem to 
permanently abate his symptoms.  

It does not appear, however, that the veteran exhibits 
symptoms reflecting a 100 percent evaluation at this time, 
such as gross impairment of thought processes or 
communication.  He has never reported persistent delusions or 
hallucinations.  There is no evidence of grossly 
inappropriate behavior.  He has not displayed a persistent 
danger of hurting himself or others, contrary to his 
representative's contentions.  All of the mental status 
assessments of record have not found problems with the 
veteran's hygiene-he typically appeared neatly dressed.  The 
veteran never exhibited disorientation to time or place due 
to PTSD during an examination.  And though the veteran 
asserted that he forgets what he was talking about after 
about five minutes, this does not rise to the debilitating 
level of memory loss for names of close relatives, his own 
occupation, or his own name, for a 100 percent evaluation.  

Resolving any doubt in favor of the veteran, a 70 percent 
evaluation appropriately reflects the current severity of the 
veteran's PTSD as reflected in the record.   


ORDER

Entitlement to a 70 percent rating for PTSD is granted.  



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


